ORDER

PER CURIAM:
AND NOW, it is hereby Ordered that the financial institutions named on the attached *516List are approved as depositories for fiduciary accounts in accordance with Rule 221, Pa.R.D.E.
LIST OF ADDITIONAL FINANCIAL INSTITUTIONS FILING AGREEMENTS WITH THE DISCIPLINARY BOARD TO PROVIDE DISHONORED CHECK REPORTS IN ACCORDANCE WITH RULE 221, Pa.R.D.E.

A.

Advest, Inc.
B.
Beaver Valley Federal Credit Union
Boston Safe Deposit & Trust Company
Brown Brothers Harriman & Co.
C.
Cambria County Federal Savings & Loan Association
Carnegie Bank, N.A.
Commerce Bank, PA, NA
Commonwealth Savings Bank
F.
Financial Trust Company
First Bank of Philadelphia
First County Bank
First Federal Savings and Loan Association of Greene County
First Heritage Federal Credit Union
First Republic Bank
FirstService Bank
First Union National Bank
Franklin Mint Federal Credit Union
L
Iron Workers Savings Bank
J.
Jonestown Bank and Trust Company
M,
Merchants National Bank of Kittanning
Mifflinburg Bank & Trust Company
Montour Bank
Muncy Bank & Trust Company .
N.
National City Bank of Pennsylvania
NOR-CAR Federal Credit Union
*517O.
OMEGA Federal Credit Union
P.
PFC Bank
R.
Reeves Bank
Reliable Savings Bank, PaSA
S.
The Scottdale Bank & Trust Company
Sovereign Bank, FSB
Suburban Community Bank
Submitted 2/6/97